Citation Nr: 1757652	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  13-19 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for postoperative meniscectomy, left knee with degenerative joint disease, from May 25, 2006 to October 10, 2007.  

2.  Entitlement to a rating in excess of 20 percent for postoperative meniscectomy, left knee with degenerative joint disease, from October 11, 2007 to October 31, 2011 (exclusive of the period from September 13, 2010 to October 31, 2011 during which time a temporary total evaluation was assigned).

3.  Entitlement to a rating in excess of 30 percent for left total knee replacement (previously rated as postoperative meniscectomy, with degenerative joint disease), from November 1, 2011.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Martinez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to August 1978. 

This case comes before the Board of Veterans'Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction was transferred to the RO in North Little Rock, Arkansas.  

In September 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

When this case was last before the Board in December 2016, it was remanded for additional development.  The case has now been returned to the Board for further appellate action.

The Board notes that a power of attorney (POA) was executed in May 2016, via VA Form 21-22, listing AMVETS as the Veteran's representative.  The Veteran's appeal was certified to the Board in February 2015.  Subsequently, in August 2017, the Veteran's representative submitted a letter to the Board indicating that AMVETS was withdrawing its representation of the Veteran before VA.  Pursuant to 38 C.F.R. § 20.608(b) (2017), after an appeal has been certified to the Board, a representative may not withdraw services as a representative in the appeal unless good cause is shown on motion, which must be in writing and must comply with the criteria set forth in 38 C.F.R. § 20.608(b)(2).  The record does not reflect that the representative has filed a motion to withdraw representation in compliance with 38 C.F.R. § 20.608(b)(2).  Therefore, the withdrawal of representation is not accepted as valid, and AMVETS is deemed to still be the Veteran's representative, as reflected above.  Of additional note is the fact that AMVETS submitted a September 2017 Informal Hearing Presentation on behalf of the Veteran.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

For the reasons expressed hereunder, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While additional delay is unfortunate, further development is required before the Veteran's claim can be decided.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran filed a claim for increased rating for his service connected left knee disability.  In compliance with a December 2016 Board remand, the Veteran was afforded an additional VA examination in April 2017.  Nevertheless, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In a recent decision, Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court explained that VA examiners must do all that can be reasonably done to become informed about a Veteran's reported musculoskeletal flare-ups prior to providing an opinion on functional loss during flares.  Specifically, the Court found an examiner must consider and discuss all procurable and assembled data such as the frequency, duration, characteristics, precipitating and alleviating factors, and the severity of the flare-ups, before concluding an assessment of the functional loss during flares could not be provided without resorting to speculation.  Moreover, the Court expressed that before the Board can accept an examiner's statement that an opinion cannot be provided without resort to speculation, it must be clear that this is predicated on a lack of knowledge among the medical community at large and not in the insufficient knowledge of the specific examiner.  Sharp, 29 Vet. App. 26 (quoting  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010)).

In this case, the VA examiner appears to have utilized a boilerplate speculative opinion with respect to the Veteran's service connected left  knee disability, effectively utilizing the speculative opinion as a "mantra that short circuits the careful consideration" this Veteran's individual disabilities deserve.  See Jones v. Shinseki, 23 Vet. App. At 382, 389 (2010).  In other words, the VA examiner failed to state what information and evidence was considered, and explain why such evidence does not permit the examiner to offer an estimation of the Veteran's functional loss during flare-ups.  Therefore, a remand is necessary to elicit relevant information as to the Veteran's musculoskeletal flares, to include the additional functional loss due to flares based on all evidence of record-to specifically include the Veteran's lay information-or explain why, with this information, such an assessment cannot be offered.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, including any recent or additional treatment records related to the claimed disability.

If any requested records is not available, the record should reflect this fact and the Veteran notified in accordance with 38 C.F.R. § 3.159(e) (2017).

2.  After completion of the foregoing, afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veteran's service-connected left knee disability.  

All pertinent evidence of record should be made available to and reviewed by the examiner.  Any required studies should be performed prior to the completion of the examiner's report, and all clinical findings should be reported in detail.  If the examiner is unable to conduct the required testing or concludes any required testing is not necessary, he or she must explain why that is so.  

The examiner must provide all information required for rating purposes, to specifically include both active and passive range of motion testing, as well as weight-bearing and nonweight-bearing range of motion assessments.  In addition, the examiner must provide an assessment of the Veteran's functional loss during flares, if possible in degrees of motion lost.  In doing so, the examiner must consider and discuss all procurable and assembled data such as the frequency, duration, characteristics, precipitating and alleviating factors, and the severity of flare-ups.

The examiner must provide a complete rationale for all proffered opinions.  If the examiner cannot provide the required opinions without resorting to speculation, he or she must state whether this is based on a personal limitation or on a lack of knowledge among the medical community at large.

3.  Finally, undertake any other development determined to be warranted, and then readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans'Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans'Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans'Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




